NUMBER 13-10-00166-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

GEORGIA RAE LESTER,                                                        Appellant,

                                          v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 258th District Court
                          of Polk County, Texas.


                        MEMORANDUM OPINION
               Before Justices Yañez, Garza, and Benavides
                 Memorandum Opinion by Justice Garza
      After a bench trial, appellant Georgia Rae Lester was convicted of sexually

assaulting a child, a second-degree felony. See TEX. PENAL CODE ANN. § 22.011(a)(2)

(Vernon Supp. 2010). She was sentenced to four years in the Institutional Division of

the Texas Department of Criminal Justice.      The trial court certified Lester’s right to

appeal, and this appeal followed. We affirm.

                                   I. ANDERS BRIEF

      Lester’s appellate counsel has filed a motion to withdraw and a brief in support
thereof in which he states that he has diligently reviewed the entire record and “is of the

opinion that the record reflects no reversible error and that there is no reversible error

upon which appeal can be predicated.” See Anders v. California, 386 U.S. 738 (1967).

Counsel’s brief meets the requirements of Anders as it presents a professional

evaluation showing why there are no arguable grounds for advancing an appeal. See In

re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding);

Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), counsel has carefully discussed why, under controlling authority, there are

no errors in the trial court’s judgment. Counsel has informed this Court that he has (1)

examined the record and has found no arguable grounds to advance on appeal, (2)

served a copy of the brief and motion to withdraw on Lester, and (3) informed Lester of

her right to review the record and to file a pro se response.1 See Anders, 386 U.S. at

744; Stafford, 813 S.W.2d at 510 n.3. More than an adequate time has passed, and no

pro se response has been filed.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the record and find that the appeal is wholly

frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim.

App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion it

considered the issues raised in the brief and reviewed the record for reversible error but


        1
          The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.–Waco 1997, no pet.)).
                                                    2
found none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the judgment of

the trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, Lester’s counsel has filed a motion to withdraw. See

Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing

Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (“If an

attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is

frivolous.”) (citations omitted)). We grant the motion to withdraw.

        We further order that counsel must, within five days of the date of this opinion,

send a copy of the opinion and judgment to Lester and advise her of her right to file a

petition for discretionary review.2 See TEX. R. APP. P. 48.4; see also In re Schulman,
252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                           ________________________
                                                           DORI CONTRERAS GARZA
                                                           Justice

Do not publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
2nd day of December, 2010.



        2
           No substitute counsel will be appointed. Should Lester wish to seek further review of this case
by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing
that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals. See TEX. R.
APP. P. 68.3, 68.7. Any petition for discretionary review must comply with the requirements of Rule 68.4
of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                      3